Citation Nr: 1404395	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether an overpayment in the amount of $15,805.70 due to incarceration was properly created. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination of the Debt Management Center (DMC) in St. Paul, Minnesota, that an overpayment of $15,805.70 had been created.  The Veteran filed a notice of disagreement (NOD) and, in January 2010, the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas issued a statement of the case (SOC).  The Veteran subsequently perfected the appeal.    

In August 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  While the Virtual VA e-folder includes a September 2009 decision denying a waiver of the overpayment at issue in this case, it does not include additional evidence relevant to the issue on appeal.  The VBMS e-folder does not contain any documents.  

In his January 2010 VA Form 9, the Veteran asked that the amount of his overpayment be reduced and that the amount he pay be reduced to an affordable amount.  In March 2010, the Veteran again requested a waiver of his debt and/or that he pay a lesser amount, specifically, $150.00 a month.  He reiterated during the August 2010 hearing that he had asked VA to lower the amount taken out of his monthly check to around $150.00 but had not heard anything regarding this request.  While the claim for a waiver was previously denied in September 2009, the subsequent waiver requests have not been addressed by the RO, nor is there any indication that the RO has addressed the Veteran's requests to reduce the amount he pays monthly towards the debt.  

The January 2010 and March 2010 claims for a waiver of the overpayment resulting from the Veteran's incarceration and his requests to make a reduced monthly payment towards that overpayment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a complete accounting clearly explaining the calculation of the overpayment at issue in this case.  The AMC/RO should also associate with the claims file outstanding VA treatment records dated between January 2004 and October 2008, as they may be pertinent to the question of whether VA had constructive knowledge of the Veteran's incarceration prior to October 2008.   

Accordingly, the case is REMANDED for the following action:

1. Prepare and associate with the claims file an itemized accounting of the Veteran's debt based on overpayment created by the reduction of disability compensation benefits as a result of his incarceration from September 8, 2004 to June 16, 2005.  Also state the current amount of the debt, and document any amount(s) recouped.  A copy of this accounting should be provided to the Veteran.  

2.  Associate with the claims file treatment records from the Central Arkansas Veterans Healthcare System dated from January 2004 through October 2008.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



